In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-365V
                                        UNPUBLISHED


    R. W-J.,                                                 Chief Special Master Corcoran

                        Petitioner,                          Originally Filed: April 2, 2020
    v.                                                       Filed in Redacted Form: May 14,
                                                             2020
    SECRETARY OF HEALTH AND                                  Special Processing Unit (SPU);
    HUMAN SERVICES,                                          Ruling on Entitlement; Concession;
                                                             Table Injury; Influenza (Flu) Vaccine;
                       Respondent.                           Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On March 11, 2019, R. W-J. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”) and subsequently filed an amended petition on December 19, 2019. Petitioner
alleges that she suffered a shoulder injury related to vaccine administration (“SIRVA”)
caused by a flu vaccine administered on September 17, 2016. Amended Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 1, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees that Petitioner suffered a Table injury of right SIRVA.

1When this decision was originally filed the undersigned advised his intent to post it on the United States
Court of Federal Claims' website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services). In accordance
with Vaccine Rule 18(b), petitioner filed a timely motion to redact certain information. This decision is
being reissued with Petitioner’s name redacted to her initials Except for those changes and this footnote,
no other substantive changes have been made. This decision will be posted on the court’s website with
no further opportunity to move for redaction.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent did not identify any other causes for Petitioner’s right SIRVA, and based on
the medical records outlined above, Petitioner met the statutory requirements by
experiencing six months of residual effects. Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2